I concur in a reversal of the order of the Industrial Accident Board denying compensation to appellant. Said order should be vacated and further proceedings had, as may be necessary, under the Workmen's Compensation Law, to the end that appellant's claim for compensation be properly determined.
There is but one question here for determination namely: Did the accident and injury arise out of appellant's employment? The question must be answered in the affirmative.
My conclusion is based upon the case of Hartford Accident 
Indemnity Co. v. Hoage, 66 App.D.C. 160, 85 F.2d 417, and cases therein cited.